Per Curiam.
Defendant was tried for and convicted by a jury of negligent homicide, MCLA § 750.324 (Stat Ann 1970 Cum Supp § 28.556). May 10, 1968, he was sentenced and he appeals. Four of the issues raised on appeal relate to jury instructions. A fifth issue raised on appeal, attacking the sufficiency of the testimony on the preliminary examination, was raised for the first time on motion for new trial. The issue was not preserved for appellate review. People v. Willis (1965), 1 Mich App 428.
At about .4:25 p.m. February 9,1967, defendant was operating his motor vehicle in a southerly direction on "Woodward Avenue in Detroit. At the intersection of Woodward and Montcalm Avenues, the traffic signal was red, requiring Woodward Avenue traffic to stop at Montcalm. Defendant proceeded through the red light without stopping and collided with a motor vehicle crossing Woodward Avenue in an easterly direction on Montcalm. The driver of the vehicle on Montcalm was injured and died as a result of the injuries.
At the conclusion of his jury instructions, the trial judge excused the jury and inquired of the prosecuting attorney if he was satisfied with the charge. The prosecuting attorney replied in the affirmative, and defense counsel stated, “No objection to the *555charge”. The errors relied on for appellate relief were not preserved. GCE 1963, 516.2; People v. Coleman (1968), 14 Mich App 515. A review of this record does not reveal that a clear injustice will be done if we abide by the rule. People v. Paul F. Baker (1967), 7 Mich App 471.
Affirmed.